STONE, C. J.
In reviewing a chancellor’s ruling on facts, our rule is not to reverse', unless we are clearly convinced he has fallen into error.—Rather v. Young, 56 Ala. 94; Nooe v. Garner, 70 Ala. 443; Butts v. Broughton, 72 Ala. 294; Wilkinson v. Searcy, 74 Ala. 243.
We have read the voluminous testimony in this record with very great care. There is conflict, and any attempt to reconcile it would be fruitless. There is great forgetfulness, or grievous fault. We will not attempt to collate or dissect it, for any such attempt would lead to criticisms we prefer not to make. Human memory is often treacherous, and human judgment is not infallible. Still we must pronounce on the testimony before us, let the result be what it may. Many a just demand has failed for want of proof, or has been hampered by a network of circumstances from which it could not be extricated. As we have said, we will not comment on the testimony. It clearly convinces us the chancellor erred in his finding on the facts.—Gilmer v. Wallace, 75 Ala. 220.
The decree of the chancellor is reversed, and a decree here rendered, granting to complainant relief, and reinstating and perpetuating the injunction. This cause will be remanded to the court below, with directions that that court require the defendant, William K. Wallace, to produce the note and mortgage of April, 1872, before the court, that the same may be then and there cancelled ; and the costs of the court below are adjudged against the defendant, William K. Wallace.
Neversed and remanded.